974 So. 2d 665 (2008)
The DOC'S CLINIC, APMC
v.
STATE of Louisiana, through the DEPARTMENT OF HEALTH AND HOSPITALS.
No. 2007-C-2302.
Supreme Court of Louisiana.
February 15, 2008.
In re Louisiana, State of et al.; Health & Hospital Dept. of;  Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. F, Nos. 507,132, 525,909; to the Court of Appeal, First Circuit, No. 2007 CA 0480.
Writ denied.
KIMBALL, J., concurs in denial and assigns reasons.
JOHNSON and VICTORY, JJ., would grant.
KIMBALL, J., concurring in denial of writ application.
I concur in the denial of the instant writ application. In my view, the court of appeal opinion should not be read to require the Secretary of the Department of Health and Hospitals to review the administrative record in its entirety before the Administrative Law Judge's decision may be upheld.